                    Case 6:19-mj-06128-KGG Document 1 Filed 07/30/19 Page 1 of 13

AO 106 (Rev. 04/10) Application for a Search Warrant
                                                                                                                             FILED
                                                                                                                          U.S. Dlstricl Court
                                                                                                                           DlstrlelofKansas




                                      UNITED STATES DISTRICT COURT                                                    JUL 30 2019
                                                                     for the                                       Cler~.Dl"ri.~U:.P>n1
                                                                                                                   By r.,;i-arrf%~uty Clerk
                                                               District of Kansas

             In the Matter of the Search of
         (Briefly describe the property to be searched
          or identijj1 the person by name and address)
                                                                        )
                                                                        )
                                                                        )
                                                                                    Case No. \   q_rn -Lal :13-Ll I- KGrG-
    a white cellular telephone with a red/black case,                   )
including SIM card and any removable memory card, in                    )
Adrian Johnson's possession when arrested 7/23/2019                     )

                                             APPLICATION FOR A SEARCH WARRANT
          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location): S A     h   tA
                                                 ee ttac men .


located in the     --------
                                                 District of   -----------~
                                                                            Kansas                , there is now concealed (identijj1 the
person or describe the property to be seized):
 See Attachment 8.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 ~evidence of a crime;
                 ~contraband, fruits of crime, or other items illegally possessed;
                 rA property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
           Code Section                                                          Offense Description
       21 U.S.C. § 841                            drug trafficking
       18 u.s.c. § 922                            possession of firearms by prohibited persons
       18 U.S.C. § 924(c)                         possession of a firearm in furtherance of a drug trafficking crime
          The application is based on these facts:
        See attached, Affidavit in Support of an Application for a Search Warrant.

          ~ Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days: - - - - - ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set foith on t attached s eet.




                                                                                      Aaron L. Chaffee, ATF Special Agent
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.




City and state: Wichita, KS                                                          Kenneth G. Gale, U.S. Magistrate Judge
                   --------------
                                                                                                 Printed name and title
           Case 6:19-mj-06128-KGG Document 1 Filed 07/30/19 Page 2 of 13




                              AFFIDAVIT IN SUPPORT OF
                       AN APPLICATION FOR A SEARCH WARRANT

         I, Aaron L. Chaffee, (here-in-after known as Affiant) being first duly sworn, declare and

state:


                                        INTRODUCTION


Affiant has been employed as a Special Agent of the ATF since January 2015. Affiant is currently

assigned to the Wichita Field Office in Wichita, KS. As a Special Agent with ATF, affiant attended

the Federal Law Enforcement Training Center's Criminal Investigator Training Program and ATF

Special Agent Basic Training. Prior to being employed by ATF, affiant was employed by the

Wichita Police Department ("WPD"), affiant was employed as a Special Community Action Team

officer ("SCAT") and a Gang Intelligence Officer, that specialized in violent crime, gang crime,

and drug related investigations. As a Special Agent with ATF and/or WPD, affiant has received

training in arson, explosives, firearms, tobacco, violent crime, gang related investigation and drug

trafficking investigations. As a Special Agent with ATF and/or WPD, affiant has conducted and/or

participated in investigations involving, explosives, firearms, controlled substances, and violent

crimes. Affiant has utilized confidential informants to obtain information and evidence, conducted

thousands of interviews of suspects and witnesses, written and executed state/federal search

warrants, and written and executed state/federal arrest warrants. Affiant has conducted and/or

participated in investigations resulting in the seizure of contraband, currency, vehicles, and other

evidentiary items related to drug and violent crime investigations. Affiant has received additional

training by ATF, Advanced Investigative Techniques, into investigating RICONICAR and other

complex investigations. Affiant has a Bachelor of Science in Criminal Justice.




                                                 1
      Case 6:19-mj-06128-KGG Document 1 Filed 07/30/19 Page 3 of 13




                                PURPOSE OF AFFIDAVIT


1. There is probable cause to believe that evidence of possession with intent to distribute

   and distribution of a controlled substance in violation 21 U.S. C. § 841; possession of

   firearms by prohibited persons in violation of 18 U.S.C. § 922, and carrying a firearm

   during and in relation to or possession of a firearm in furtherance of a drug trafficking

   crime in violation of 18 U.S.C. § 924(c); will be found in the following cellular device.


2. The information provided in this affidavit is based on my personal knowledge and

   observations, as well as information I have received from other law enforcement officers.

   This affidavit is being submitted for the limited purpose of obtaining judicial

   authorization for the issuance of search warrants, pursuant to Rule 41 of the Federal

   Rules of Criminal Procedure, for the items described below and in Attachment A for the

   information listed in Attachment B. After initial imaging, the examiner and agents will

   further save or copy data unrelated to those violations. To the extent possible, they will

   minimize the review of unrelated data.


3. As described in this affidavit, the below-listed cellular device was seized on or about July

   23, 2019, from Adrian JOHNSON at the time of his arrest. Each and every fact known

   concerning this investigation has not been included. I have set forth only those facts that

   I believe are necessary to establish probable cause for an application authorizing search

   warrants for the following devices:


   a. A white telephone with a red/black case. Included in the search of the device is a
      SIM card and any removable memory card, if applicable. The phone was located in
      the possession of Adrian JOHNSON during his arrest on or July 23, 2019.

                                            2
     Case 6:19-mj-06128-KGG Document 1 Filed 07/30/19 Page 4 of 13




                          CELLULARTELEPHONETOBESEARCHED

4. This affidavit is made in support of a search warrant to search the following cellular

   telephone found to be in the possession Adrian JOHNSON at the time of his arrest on

   July 23, 2019, by the Wichita Police Department (WPD):

       a. A white telephone with a red/black case. Included in the search of the device is a
          SIM card and any removable memory card if applicable. The phone was located
          in the possession of Adrian JOHNSON during his arrest on or July 23, 2019.


                                       ITEMS TO BE SEIZED

5. The items/information to be seized from the devices described above and in Attachment

   A, which constitute the fruits, instrumentalities, and evidence of possession with intent to

   distribute and distribution of a controlled substance in violation 21 U.S.C. § 841;

   possession of firearms by prohibited persons in violation of 18 U.S.C. § 922, and carrying

   a firearm during and in relation to or possession of a firearm in furtherance of a drug

   trafficking crime in violation of 18 U.S.C. § 924(c); include the items/information listed

   in Attachment B, which is incorporated herein and attached hereto.

       a. All digital or electronic information stored inside the cellular telephones would
          reveal evidence of gun and/or drug trafficking or illegal possession of firearms,
          including, but not limited to, any and all names and/or aliases, addresses,
          telephone numbers, stored images, and/or other information, which identifies
          possible associates and/or co-conspirators;

       b. All digital or electronic information stored inside the cellular telephones would
          reveal evidence of gun and/or drug trafficking or illegal possession of firearms,
          including, but not limited to, any and all names and/or aliases, addresses,
          telephone numbers, dates of calls, times of calls, and/or duration of calls, which
          identifies calls made to and/or from;

       c. All digital or electronic information stored inside the cellular telephones would
          reveal evidence of gun and/or drug trafficking or illegal possession of firearms,

                                            3
     Case 6:19-mj-06128-KGG Document 1 Filed 07/30/19 Page 5 of 13




           including but not limited to, any and all stored voice mail, text messages, and/or
           e-mails;

       d. All digital or electronic information stored inside the cellular telephone would
          reveal evidence of gun and/or drug trafficking or illegal possession of firearms,
          including, but not limited to, any and all stored images, photos, videos, and
          pictures;

       e. All digital or electronic information stored inside the cellular telephone would
          constitute indicia of ownership and/or use of such devices.

                                     PROBABLE CAUSE


6. From speaking with agents and investigators involved in this investigation, from reviewing

   documents regarding this investigation, and from my personal involvement in this

   investigation, affiant knows the following:

       a. On or around May 29, 2019, your affiant learned Adrian JOHNSON, a/k/a Adrian

           Oliver, was contacted during a traffic stop by the Wichita Police Department

           (WPD) for not wearing his seat belt and not having a valid driver's license.

           JOHNSON was the sole occupant of the vehicle. During the contact, WPD

           officers could smell marijuana and they conducted a search of the vehicle. During

           a search of the vehicle WPD officers located a loaded Glock firearm. The officers

          and Adrian JOHNSON were both aware he was previously convicted of a felony

          offense and could not lawfully possess a firearm.

       b. After learning of Adrian JOHNSON's arrest, your affiant reviewed Adrian

          JOHNSON's social media pages. On these pages, your affiant observed several

          videos of Adrian JOHSNON possessing a firearm and possessing suspected

          marijuana. In one video, it appears Adrian JOHNSON is packaging the suspected

          marijuana for individuals to purchase. On the table Adrian JOHSON is using to

          package the suspected marijuana is a firearm. Upon further examination of a

                                            4
Case 6:19-mj-06128-KGG Document 1 Filed 07/30/19 Page 6 of 13




   separate video, your affiant noticed the firearm in these videos had similar

   characteristics to the firearm seized during the May 29, 2019 arrest, i.e., same make,

   same model, same color, both semi-automatic, similar slides, and similar frames.

   These videos appear to be recorded using a cellular telephone. These social media

   platforms, Snapchat and Facebook, are both accessed through cellular telephone

   apps. Adrian JOHNSON is observed using both Snapchat and Facebook and

   following are clips of the videos from Snapchat:




                 I.                                       (Snapchat 5/15/19)




                                     5
Case 6:19-mj-06128-KGG Document 1 Filed 07/30/19 Page 7 of 13




              11.                           (Snapchat, 5/25/19)




             111.                           (Snapchat, 5/25/19)



                             6
Case 6:19-mj-06128-KGG Document 1 Filed 07/30/19 Page 8 of 13




 c. On June 7, 2019, your affiant observed the Facebookpage of Adrian JOHNSON

    and observed a video of him possessing a larger quantity of marijuana. Your

    affiant knows through my training and experience working drug related

    investigations that this quantity of marijuana is typically more than simple

    possession and is likely intended for distribution. The following is a screen shot of

    the Facebook video:




                     1.                                         (Facebook)




                                     7
     Case 6:19-mj-06128-KGG Document 1 Filed 07/30/19 Page 9 of 13




                           11.                                        (Facebook)


7. Your affiant has learned during the investigation that associates of Adrian JOHNSON,

   including but not limited to, Jevante OLIVER and Grail BREWSTER-DATES, utilized

   their cellular telephones to communicate and/or facilitate their marijuana distribution.

8. Your affiant has learned through previous investigations and reviewing cellular telephone

   content, as well as conducting interviews, that it is common practice for individuals to

   utilize cellular telephones to, send SMS, MMS, make phones calls, store phone numbers,

   store photographs/videos, access social media and use 3rd party apps, such as Snapchat and

   Facebook, on the cellular telephone to conduct drug business. It is also common for these

   individuals to use cellular phones to communicate with sources of supply, communicate

   with coconspirators, set up drugs deals, discuss prices, and to display drug product.




                                            8
     Case 6:19-mj-06128-KGG Document 1 Filed 07/30/19 Page 10 of 13




9. Your affiant queried Adrian JOHNSON's criminal history and learned he has the following

   convictions: 2009 - Aggravated Robbery (Felony Theft, 09CR1455); 2013 - Possession Of

   Opiates (Conviction, 13CR79), 2013 - Contempt of Court and Aggravated Child

   Endangerment (Agg Child Endangerment x3 Conviction, 13CR1990). Adrian JOHNSON

   is currently prohibited from possessing firearms and/or ammunition.


10. Based on my training and experience, consultation with other experience investigators, and

   other sources of information, your affiant knows the following regarding persons engaged

   in gun and drug trafficking (hereinafter "traffickers").

           a. That traffickers will often have other members of the organization purchase or
              otherwise obtain items such as cellular telephones and then use the items
              communally; sometimes trading cellular telephones to avoid detection by law
              enforcement;

           b. That traffickers often maintain extensive contact with individuals from whom
              they receive and/or to whom they distribute drugs and that, in order to do this
              effectively, these persons typically maintain access to telephone
              communication;

           c. That traffickers frequently use cellular telephones to communicate verbally,
              textually and via social media to communicate various types of information
              with organization members, such as: (a) telephone numbers of co-
              conspirators; (b) the identities of co-conspirators involved in drug trafficking;
              (c) locations of meetings with co-conspirators; (d) prices and quantities of
              controlled substances; and (e) alerts or warnings of the presence of law
              enforcement;

           d. That traffickers sometimes maintain within their phones digital or electronic
              information regarding amounts of drugs sold and "fronted"; monies owed;
              profits and their disposition; associates' names, phone numbers and telephone
              pager codes and that these records may include, but are not limited to,
              receipts, notes, ledgers, and other documents related to the transportation,
              ordering, sale, manufacture and distribution of controlled substances;

          e. That traffickers and persons illegally in possession of firearms occasionally
             take, or cause to be taken, photographs or videos of themselves, their co-
             conspirators, their associates, their property, their illegal activities, and their
             contraband.


                                             9
        Case 6:19-mj-06128-KGG Document 1 Filed 07/30/19 Page 11 of 13




                                        CONCLUSION

       17. Based on the foregoing, I believe there is probable cause to conclude that items, which

           constitute the fruits, instrumentalities, and evidence of possession with intent to

          distribute and distribution of a controlled substance in violation 21 U.S.C. § 841 (a)(l );

          possession of firearms by prohibited persons in violation of 18 U.S.C. § 922; and

          carrying a firearm during and in relation to or possession of a firearm in furtherance of

          a drug trafficking crime in violation of 18 U.S.C. § 924(c) will be found in the

          aforementioned electronic device.




                                                     l clJ~
                                              AARO [CHAFF
                                              ATF Special Agent
                                                                         ss>e    ~4/Mf

Subscribed and sworn to before me this the   ~ay of July, 2019.



                                               nited States Magistrate Judge




                                                10
 Case 6:19-mj-06128-KGG Document 1 Filed 07/30/19 Page 12 of 13




                              ATIACHMENT A
a. A white telephone with a red/black case. Included in the search of the device is a
   SIM card and any removable memory card if applicable. The phone was located in
   the possession of Adrian JOHNSON during his arrest on or July 23, 2019.
Case 6:19-mj-06128-KGG Document 1 Filed 07/30/19 Page 13 of 13




                             ATTACHMENT B


 a. All digital or electronic information stored inside the cellular telephones would

     reveal evidence of gun and/or drug trafficking or illegal possession of firearms,

     including, but not limited to, any and all names and/or aliases, addresses,

     telephone numbers, stored images, and/or other information, which identifies

     possible associates and/or co-conspirators;

 b. All digital or electronic information stored inside the cellular telephones would

     reveal evidence of gun and/or drug trafficking or illegal possession of firearms,

     including, but not limited to, any and all names and/or aliases, addresses,

    telephone numbers, dates of calls, times of calls, and/or duration of calls, which

    identifies calls made to and/or :from;

 c. All digital or electronic information stored inside the cellular telephones would

    reveal evidence of gun and/or drug trafficking or illegal possession of firearms,

    including but not limited to, any and all stored voice mail, text messages, and/or

    e-mails;

 d. All digital or electronic information stored inside the cellular telephone would

    reveal evidence of gun and/or drug trafficking or illegal possession of firearms,

    including, but not limited to, any and all stored images, photos, videos, and

    pictures;

 e. All digital or electronic information stored inside the cellular telephone would

    constitute indicia of ownership and/or use of such devices.
